Title: James Madison to Lucian Minor, 9 December 1835
From: Madison, James
To: Minor, Lucian


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Decr. 9th. 1835.
                            
                        
                        
                        J. Madison with his best respects to Mr. Minor thanks him for his Address on "Education &c". before
                            "The Institute of Education of Hampden Sidney College".
                        He has read it with the pleasure which could not fail to be imparted, by the instructive and impressive views
                            it takes of a subject vitally important to our popular Institutions.
                        
                            
                                
                            
                        
                    